Citation Nr: 0307351	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  01-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







REMAND

The veteran had active duty from October 1971 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  It was previously before the Board in July 2001, 
but was remanded for additional development.  The case has 
been returned to the Board for further review.  

The July 2001 remand stated that after the completion of the 
requested development, the RO was to prepare a rating action 
that listed all of the veteran's disabilities, including the 
percentage evaluation assigned for each of these 
disabilities.  The record shows that this was last 
accomplished in October 2000.  Although the RO issued an 
additional supplemental statement of the case in February 
2003 which discussed the reasons and bases for the continued 
denial of the veteran's claims, it did not assign a 
percentage evaluation for each of his disabilities.  See 
Roberts v. Derwinski, 2 Vet. App. 387 (1992).  

Significantly, the evidence shows that the veteran has 
sustained additional disabilities since the October 2000 
rating decision.  Most significantly, he sustained second 
degree burns to three percent of his body surface in an April 
2002 fire.  The May 2002 VA examination report states that in 
the opinion of the examiner, the veteran's recent second and 
third degree burns status post skin graft surgeries would 
likely prevent him from doing gainful jobs at present.  
However, the examiner also opined that these conditions were 
susceptible to improvement with appropriate treatment.  The 
Board finds that an additional VA examination of the skin to 
determine whether or not the veteran's burns have improved is 
required before reaching a decision in this claim.  
Furthermore, the Board finds that the RO must assign a 
percentage evaluation for this disability before a decision 
can be made in this claim.  The May 2002 VA examination also 
diagnosed several other disabilities to which percentage 
evaluations have not yet been assigned, including bilateral 
onychomycosis of the toenails, bilateral calluses in both 
feet, hemorrhoids by history, and macrocytic anemia.  
Percentage evaluations for each of these disabilities must 
also be assigned prior to reaching a decision in this case.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should obtain all medical 
records pertaining to treatment of the 
veteran at the Detroit, Michigan, VA 
Medical Center dated from January 2003 to 
the present, and associate them with the 
claims folder.  

3.  The veteran should be afforded a VA 
examination of the skin to determine the 
nature and severity of the residuals of 
his second and third degree burns.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the claims folder, the examiner should 
opine whether it is as likely as not that 
the veteran's burns prevent him from 
holding gainful employment.  If the 
examiner finds that the veteran's burns 
do prevent him from holding gainful 
employment, he should opine whether or 
not this disability is permanent, or 
susceptible to improvement.  

4.  Thereafter, the RO should readjudicate 
this claim.  This should include 
preparation of a rating action that lists 
all of the veteran's disabilities, 
including the percentage evaluation 
assigned for each of these disabilities.  
A percentage evaluation MUST be assigned 
to each of the veteran's disabilities.  
Afterwards, if the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





